DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 06/17/2021 with respect to the claims have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 11-13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., US Patent No. 10,623,946.

providing information related to multiple Universal Subscriber Identity Modules (USIM) of the UE to a first network (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps needed by the UE to monitor a second subscription in an idle mode.  The MSIM assistance information may enable the network to identify a network for the second subscription), wherein the UE supports the multiple USIMs (col 16: 7-15, Another mode of operation involving multiple SIMS is a Dual Sim Dual Active (DSDA) mode.  In DSDA, both SIMs may be active simultaneously.  For example, the UE may use both subscriptions to receive calls or data, transmit communication, etc. DSDA may involve the use of two transceivers, whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver),
wherein the information indicates at least one of: 
whether the UE is operating in single-USIM mode ((col 7: 13-16, base station 102/180 may include a MSIM assistance information component 199 configured to receive, from a UE operating in a connected mode based on a first subscription with a first network, col 18: 34-36, The UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription, col 19: 20-27, The UE may indicate a type of MSIM capability supported by the UE, e.g., an indication of a single subscription capability) or multi-USIM mode (col 18: 44-51, UE may indicate to the base station for the current, connected subscription a state of the 
whether the multiple USIMs share a single transmitter; 
whether the multiple USIMs share a single receiver; or 
a type of a second network that the UE is connected to, 
wherein the type of the second network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Lonq Term Evolution (LTE) or New Radio (NR).  
Claim 2, Kumar discloses the method of claim 1, wherein: 
the UE is equipped with a first USIM and a second USIM, wherein the multiple USIMs of the UE comprise the first USIM and the second USIM (col 16: 10-15, whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver) and the providing the information to the first network is performed responsive to a determination that the second USIM is enabled or disabled (col 18: 44-51, The UE may indicate to the base station for the current, connected subscription a state of the other 
Claim 4, Kumar discloses the method of claim 1, wherein: 
the information indicates whether the multiple USIMs belong to a single Public Land Mobile Network (PLMN) (col 14: 28-33, the UE may indicate PLMN information for the second subscription.  By providing the PLMN information of the other subscription, the network associated with the first subscription may determine whether the PLMN of the first subscription is the same and the PLMN of the second subscription and/or whether there is an agreement with the PLMN of the second subscription).  
Claim 6, Kumar discloses the method of claim 2, wherein: 
the first network is associated with the first USIM, and the second network is associated with the second USIM (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription).   
Claim 7, Kumar discloses the method of claim 1, wherein: 
the information indicates whether at least one of a procedure or a configuration related to multi-USIM are required (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription).   
Claim 8, Kumar discloses the method of claim 1, wherein: 

Claim 11, Kumar discloses the method of claim 1, wherein: 
the providing the information to the first network is performed responsive to at least one of: 
an interruption interrupting communication between the UE and the first network due to communication with the second network becoming eliminated; or 
an interruption interrupting communication between the UE and the first network due to communication with the second network becoming possible (col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription); and 
the first network and the second network are associated with different USIMs of the multiple USIMs (col 2: 22-27, The apparatus operates in a connected mode on a first subscription with a first network and operates in a second mode on a second subscription for a second network.  The apparatus then transmits, to the first network, MSIM assistance information regarding the second subscription).  

a processor ([fig 13] processor); and 
memory ([fig 13] memory) comprising processor-executable instructions that when executed by the processor cause performance of operations (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software), the operations comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of the communication device to a first network, wherein the communication device supports the multiple USIMs, wherein the information indicates at least one of: 
whether the communication device is operating in single-USIM mode or multi-USIM mode; 
whether the multiple USIMs share a single transmitter; whether the multiple USIMs share a single receiver; or a type of a second network that the communication device is connected to, 
wherein the type of the second network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Lonq Term Evolution (LTE) or New Radio (NR).  
Claim 13, see claim 2 for the rejection, Kumar discloses the communication device of claim 12, wherein: the communication device is equipped with a first USIM and a second USIM, wherein the multiple USIMs of the communication device comprise the first USIM and the second USIM and the providing the information to the first 
Claim 15, see claim 4 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether the multiple USIMs belong to a single Public Land Mobile Network (PLMN).  
Claim 17, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether a multi-USIM problem needs to be handled (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps needed by the UE to monitor a second subscription in an idle mode.  The MSIM assistance information may enable the network to identify a network for the second subscription).  
Claim 18, see claim 6 for the rejection, Kumar discloses the communication device of claim 13, wherein: 
the first network is associated with the first USIM, and the second network is associated with the second USIM.   
Claim 19, see claim 8 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
but is silent on,  
1080115-US - ASUP147USthe first network and the second network are associated with different USIMs of the multiple USIMs.  

providing information related to multiple Universal Subscriber Identity Modules (USIM) of a device to a first network, 
wherein the information indicates at least one of: 
whether the device is operating in single-USIM mode or multi-USIM mode; 
whether the multiple USIMs share a single transmitter; whether the multiple USIMs share a single receiver; or 
a type of a second network that the device is connected to, wherein the type of the second network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chuttani et al., US 2016/0345244.   
Claim 3, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the providing the information to the first network is performed responsive to an operation mode of the UE is changed from the multi-USIM mode to the single-USIM mode.  
However, as Chuttani discloses the providing the information to the first network is performed responsive to an operation mode of the UE is changed from the multi-USIM mode to the single-USIM mode ([0079] the UE transitions from dual SIM mode to single SIM mode (with the first SIM as the active SIM), it may be possible to obtain serving cell and/or neighbor cell information for those RATs which are now available to the first SIM from the second SIM).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chuttani invention to include the claimed limitation(s) so as to allow a user to obtain information form the network as necessary for transition to single SIM mode.    

but is silent on,  
the providing the information to the first network is performed responsive to an operation mode of the UE is changed from the single-USIM mode to the multi-USIM mode.   
However, as Chuttani discloses the providing the information to the first network is performed responsive to an operation mode of the UE is changed from the single-USIM mode to the multi-USIM mode ([0078] a UE transitions from single SIM mode to dual SIM mode, serving cell and/or neighboring cell information from the SIM which was previously active may be used by the newly active SIM to potentially very quickly obtain service from a cell for which cell information was obtained from the other SIM).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chuttani invention to include the claimed limitation(s) so as to allow a user to obtain information from the network as necessary for transition to dual SIM mode.    
Claim 14, see claim 3 for the rejection, Kumar discloses the communication device of claim 12, wherein: the providing the information to the first network is performed responsive to an operation mode of the communication device is changed from the multi-USIM mode to the single-USIM mode. 16/835,555 Page 6  
Claim 16, see claim 5 for the rejection, Kumar discloses the communication device of claim 12, wherein: the providing the information to the first network is performed responsive to an operation mode of the communication device is changed from the single-USIM mode to the multi-USIM mode.  
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Kung et al., US Patent No. 7,760,711.  
Claim 9, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the providing the information to the first network is performed responsive to a determination that the information is different than second information most recently reported to the first network.  
However, as Kung discloses the providing the information to the first network is performed responsive to a determination that the information is different than second information most recently reported to the first network (col 29: 65-67 a user may change call parameters in real time by entering new requirements (data rate, quality of service and the like) during a communication, col 30: 1-5, the user may request a greater data rate to play a home video or sequence of digital images to the called party).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Kung invention to include the claimed limitation(s) so as to allow a user to make changes to call parameters in order to satisfy new data requirements.   
Claim 10, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the providing the information to the first network is performed responsive to at least one of: 

a first capability associated with the UE changing to a second capability that is different than a capability most recently reported to the first network.  
However, as Kung discloses a first status associated with the UE changing to a second status that is different than a status most recently reported to the first network (col 29: 65-67 a user may change call parameters in real time by entering new requirements (data rate, quality of service and the like) during a communication, col 30: 1-5, the user may request a greater data rate to play a home video or sequence of digital images to the called party);
a first capability associated with the UE changing to a second capability that is different than a capability most recently reported to the first network (col 29: 65-67 a user may change call parameters in real time by entering new requirements (data rate, quality of service and the like) during a communication, col 30: 1-5, the user may request a greater data rate to play a home video or sequence of digital images to the called party).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Kung invention to include the claimed limitation(s) so as to allow a user to make changes to call parameters in order to satisfy new data requirements.   
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Pattaswamy et al., US 2013/0150032.  

but is silent on, 
the information indicates whether the multiple USIMs share the single transmitter.  
However, as Pattaswamy discloses the information indicates whether the multiple USIMs share the single transmitter ([0034] logic 600 may share a RF interface between the SIM1 102 and the SIM2 104 (602), the user equipment may inform the network that the user equipment 100 can both handle a particular RAT, and also has cell or signal coverage for that particular RAT.  In response, the logic 600 may receive a message from the network controller to switch to the second RAT (612).  The logic 600 may also switch the network connection configuration for the SIM 1 102 to transition to the second RAT (614)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Pattaswamy invention to include the claimed limitation(s) so as to allow a user to make changes to a second network supporting higher data rate in order to satisfy new data requirements.   
Claim 22, see claim 21 for the rejection, Kumar discloses the method of claim 1, wherein: 
the information indicates whether the multiple USIMs share the single receiver.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Kollu et al., US 2016/0094662.  

but is silent on, 
wherein the type of the second network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).
However, as Kollu discloses the information indicates the type of the second network that the UE is connected to ([0072] the softAP computing device may establish an LTE cellular network connection on a first radio chain associated with an LTE subscription (and SIM) and a GSM cellular network connection on a second radio chain associated with a GSM subscription (and SIM).  Such establishment operations may include conventional signaling with base stations and other components of wide area networks in order to initiate active connections capable of supporting data transfers), wherein the type of the second network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) ([0072] the first and second WAN connections may be to 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Kollu invention to include the claimed limitation(s) so as to allow a user to subscribe to multiple different networks using dual sim configuration thereby enhancing user communication with the networks.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.